NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 26 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

DUAN XUE,                                       No.    16-72697

                Petitioner,                     Agency No. A200-253-745

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 9, 2021**
                               San Francisco, California

Before: WALLACE, GOULD, and FRIEDLAND, Circuit Judges.

      Duan Xue (“Xue”) petitions for review of the Board of Immigration Appeals’

(“BIA”) dismissal of her appeal from the Immigration Judge’s (“IJ”) denial of Xue’s

application for asylum, withholding of removal, and protection under the

Convention Against Torture (“CAT”). Because the parties are familiar with the facts


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and procedural history of the case, we do not recite them here. We have jurisdiction

pursuant to 8 U.S.C. § 1252(a)(1), and we deny the petition.

      Where the BIA incorporates the findings of the IJ as its own, we review both

the BIA and IJ decisions. Ahir v. Mukasey, 527 F.3d 912, 916 (9th Cir. 2008). Under

the Immigration and Naturalization Act (“INA”), “administrative findings of fact are

conclusive unless any reasonable adjudicator would be compelled to conclude to the

contrary.” 8 U.S.C. § 1252(b)(4)(B).

      The INA delegates discretion to the Attorney General to grant asylum to a

refugee. 8 U.S.C. § 1158(b). A refugee is a person unable or unwilling to return to

her country “because of persecution or a well-founded fear of persecution on account

of race, religion, nationality, membership in a particular social group, or political

opinion.” 8 U.S.C. § 1101(a)(42)(A).

      To qualify for withholding of removal pursuant to 8 U.S.C. § 1231(b)(3), a

noncitizen must establish by a “clear probability” that her “life or freedom would be

threatened” upon return to her country because of her “race, religion, nationality,

membership in a particular social group, or political opinion.” Ahmed v. Keisler,

504 F.3d 1183, 1199 (9th Cir. 2007) (citations omitted). The “clear probability”

standard for withholding of removal is more stringent than the “well-founded fear”

standard for asylum, in part, because withholding of removal is a mandatory form of

relief. Id. (citation omitted). So, “failure to satisfy the lesser standard of proof


                                         2
required to establish eligibility for asylum necessarily results in a failure to

demonstrate eligibility for withholding of deportation as well.” Ghaly v. INS, 58

F.3d 1425, 1429 (9th Cir. 1995). To establish entitlement for CAT protection, an

applicant must show that it is more likely than not that she would be tortured by or

with the consent or acquiescence of a public official if removed to the proposed

country of removal. Malhi v. INS, 336 F.3d 989, 993 (9th Cir. 2003) (citing 8 C.F.R.

§ 208.16(c)(2)); 8 C.F.R. § 1208.18(a)(1). “Acquiescence of a public official

requires that the public official, prior to the activity constituting torture, have

awareness of such activity and thereafter breach his or her legal responsibility to

intervene to prevent such activity.” 8 C.F.R. § 1208.18(a)(7).

      For the following reasons, Xue’s petition for review is denied.

      First, substantial evidence supports the agency’s denial of relief on adverse

credibility grounds based on inconsistencies in the record. Both the IJ and the BIA

identified reasons for finding Xue not credible, and nothing in the record compels us

to reverse that determination. Although many reasons were identified, two clear

inconsistencies were: (1) the inconsistencies between Xue’s testimony and witness

testimony regarding Pastor Yeh’s international travel and Xue’s subsequent failure

to submit a timely letter from Pastor Yeh; and (2) the inconsistent testimony

regarding Xue’s attendance of the Hayward Church. The agency properly based its




                                         3
adverse credibility finding on these inconsistencies, and so the agency’s adverse

credibility finding was based on substantial evidence.

      Second, substantial evidence supports the determination that Xue did not

establish a clear probability of torture by or with the acquiescence of a government

official. The record does not support Xue’s argument that she would be tortured by

or with the consent of a public official if she returns to China. Because the IJ found

Xue to be not credible, the IJ properly reviewed the general country conditions

evidence. This evidence did not show Xue’s risk of torture in China was “more

likely than not.” Xue gave no evidence compelling reversal of the agency’s

determination. Because Xue has not shown a clear probability of torture by or with

the acquiescence of public officials upon her return to China, she has not established

eligibility for CAT protection.

      PETITION DENIED.




                                          4